Citation Nr: 1700397	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-31 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than March 24, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to April 1975.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  An October 2012 rating decision granted a 100 percent evaluation for PTSD effective from March 24, 2010, which represents a full grant of the benefit sought on appeal as to the issue of an increased initial evaluation for PTSD.  AB v. Brown, 6 Vet. App. 35 (1993).  In December 2014 the Veteran withdrew his hearing request in a written statement, therefore, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (e).


FINDINGS OF FACT

1.  The Veteran submitted multiple forms to his representative, which are date stamped by his representative May 13, 2009, including a VCAA acknowledgment and a claim for service connection for PTSD.

2.  The electronic claims folder shows four documents received in May 2009, a VCAA acknowledgment and a claim for service connection for PTSD are dated by the RO March 24, 2010, and two other copies of VCAA acknowledgment are date stamped by the RO May 15, 2009.

3. It is presumed that VA officials properly discharged their official duties by demarcating receipt of these forms with official date stamps. 

4.  The presumption of regularity is rebutted based on receipt of inquiries from the Veteran in March 2010 as to the status of the Veteran's claim for service connection for PTSD filed in May 2009 and date stamps on the correspondence.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to March 24, 2010, for the grant of service connection for PTSD have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.102, 3.400 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that the action taken hereinbelow constitutes the full benefits sought on appeal, further discussion of VCAA is not necessary at this time.  

Laws and Regulations

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a) (West 2014).  The Court has held that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of regularity may be rebutted by the submission of clear evidence to the contrary.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley, 2 Vet. App. at 64.  

Analysis

The Veteran contends that his claim for service connection for PTSD was filed in May 2009.  The Veteran's claim for service connection for PTSD is date stamped from the State Veteran's Affairs Commission on May 13, 2009.  However, the RO date stamped this correspondence on March 24, 2010. While it is presumed that VA officials properly discharged their official duties by demarcating receipt of these forms with official date stamps on the date of their receipt, the Board notes that some of the forms the Veteran contends were submitted in May 2009, in fact, bear dates stamps from the RO on May 15, 2009.  
Additionally, in March 2010, the Veteran's representative inquired as to the status of the Veteran's claim for service connection for PTSD and asserted that the claim was filed in May 2009 along with a VCAA notice response, which bears a May 15, 2009, VA date stamp.  

As to the question of whether the evidence of record rises to the standard of "clear evidence to the contrary" to rebut the presumption of regularity in the administrative process, based on the facts of this case, the Board finds that the evidence is at least in equipoise; specifically, the March 2010 inquiry, as well as the fact that some of the forms the Veteran's asserts were filed together, bear date stamps of May 15, 2009. Thus, by resolving reasonable doubt in the Veteran's favor, the Board finds that the presumption of regularity with respect to VA following the proper channels in assisting the Veteran in filing a claim for service connection for PTSD in May 2009 has been rebutted. 38 C.F.R. § 3.102 .
 
Accordingly, the Board finds that the date of claim for service connection for PTSD is the date the RO stamped the remainder of the correspondence filed in May 2009, May 15, 2009.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. §§ 3.1 (p), 3.102, 3.400 (2016).


ORDER

An effective date of May 15, 2009, for service connection PTSD is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


